Citation Nr: 0533483	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  96-51 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for right knee 
disorder.  

3.  Entitlement to service connection for low back disorder.  

4.  Entitlement to service connection for right hip disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1953.  

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral hearing loss, a low back disorder, and a right knee 
disorder.  The appeal also arises from an October 1997 rating 
decision which denied service connection for a right hip 
disorder.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claims in a July 1999 decision.  The July 1999 decision of 
the Board was vacated by the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") in December 
2000.  The claims were remanded to the Board.  The Board 
undertook development of the claims in March 2002.  

The Board undertook development of the veteran's claims 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d. 1339 
(Fed. Cir., May 1, 2003).  In that decision, the Court of 
Appeals invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent 
with 38 U.S.C.A. § 7104 (West 2002).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence, when it was not considered by the 
Agency of Original Jurisdiction (AOJ), and when no waiver of 
AOJ consideration was obtained.  Based on that decision of 
the Federal Circuit, the Board in January 2004 remanded the 
claims for consideration by the RO prior to adjudicating the 
claims.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the January 2004 remand.  
The claims are now ready for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service entrance examination in January 1948 found no 
abnormalities.  

2.  Physical examination in January 1951 revealed slight 
dorsal scoliosis on the right side.  

3.  Service personnel records demonstrate the veteran served 
aboard the USS CUSK, a submarine, for more than three years.  

4.  The claims folder currently contains August 2002 VA X-
rays documenting degenerative arthrosis of the lumbar spine.  

5.  August 2002 VA X-rays indicate the veteran has a slightly 
prominent superior acetabular lip and small nodular calcific 
densities within the right half of the pelvis.  

6.  August 2002 VA X-rays indicate the right knee reveals 
degenerative changes with minimal narrowing of the joint 
space.  

7.  The claims folder contains competent medical opinions 
which provide a nexus between the veteran's service and his 
subsequent development of bilateral hearing loss, a low back 
disorder, a right knee disorder, and a right hip disorder; 
based on his exposure to noise and repetitive stair climbing 
and jumping while serving aboard a submarine.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).  

2.  A right knee disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).  

3.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).  

4.  A right hip disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The veteran's claims were initially denied as not well 
grounded prior to the passage of Veterans Claims 
Assistance Act of 2000 (VCAA).  As the decision below 
grants the benefits sought, no explanation is required 
as to whether VA has properly notified or assisted the 
veteran as provided by VCAA.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss and arthritis, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a)(2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  
38 C.F.R. § 5.159 (a)(2) (2005).  

Factual Background and Analysis.  The veteran was examined at 
service entrance in January 1948.  No abnormalities were 
found or noted.  Physical examination in service in January 
1951 noted a slight dorsal scoliosis on the right side.  

There are no records of treatment or complaints related to 
the veteran's hearing, right hip, right knee or low back in 
service.  

At service separation in January 1953, no abnormalities were 
noted of the lower extremities, spine or ears.  The veteran's 
hearing acuity was recorded as 15/15 for the whispered voice, 
bilaterally.  

In January 1953, the veteran filed a claim for VA benefits 
for a back disorder.  The veteran reported being treated in 
sick bay in January 1951 for a back condition.  In April 
1953, the RO denied service connection for dorsal scoliosis.  
The veteran did not appeal that decision.  

In June 1995, the veteran filed a claim for service 
connection for a "low back disorder," a right knee 
disorder, and hearing loss.  (The Board noted the prior April 
1953 rating decision denied service connection for a disorder 
of the dorsal spine and did not address any disorder of the 
low back.)  With his application he submitted documentation 
to support his claims.  He submitted an undated letter from a 
fellow sailor.  In the letter, the fellow sailor recalled the 
veteran had complained to him while they were serving 
together that he had injured his back.  

As is set out above, consideration of the "places, types and 
circumstances" of a veteran's service is required by the 
regulations when adjudicating a claim for service connection.  
38 C.F.R. § 3.303(a).  In this instance, the evidence which 
relates to the details, locations and circumstances of the 
veteran's service is of great probative value.  

The veteran has testified before a Hearing Officer at the RO 
in October 1996, a former Member of the Board in January 
1999, and the undersigned Veterans Law Judge at a 
videoconference hearing in May 2005.  The veteran 
consistently reported that his duties aboard the USS Cusk 
required climbing ladders, jumping from the deck, the stairs, 
and being exposed to engine noise.  In May 2005, he testified 
that the problems with his low back, hip, and knee began 
because he had to jump from the lookout tower to the deck, 
from the deck down to the conning tower, and then down to the 
control room, which were each seven foot jumps.  He often 
performed them without the benefit of a ladder.  The officers 
competed to see which man was the fastest to get the ship 
down to periscope depth.  So the men did not use the ladder 
but just grabbed the top and jumped down.  (VCT-8).  The 
veteran also participated in the launching of a guided 
missile.  He has also submitted a history of the USS Cusk, 
diagrams of similar submarines, and articles detailing what 
it is like to serve aboard a submarine.  

His personnel records, including both his DD Form 214 and 
medical records, indicate he served on the USS Cusk, a 
submarine.  Three years and four months of foreign service is 
documented in the official records of his naval service.  

The veteran's claims present a somewhat difficult evidentiary 
picture, as they are based not on any claims by the veteran 
that he suffered acute injuries, but that over time 
repetitive exposure to noise and repetitive stress caused by 
climbing and jumping caused injury to his hearing, low back, 
right knee and right hip.  In addition, the sparsity of the 
veteran's records of treatment during five years of service, 
raise questions as to whether all of the veteran's medical 
complaints in service were completely documented.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The claims folder contains current diagnoses of all of the 
veteran's claimed disorders.  On the authorized audiological 
evaluation in September 1995, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
75
75
LEFT
10
15
60
75
80

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 92 in the left ear.  Those 
results demonstrate the veteran has a current bilateral 
hearing loss by VA standards as defined by 38 C.F.R. § 3.385 
(2005).  The VA audiologist diagnosed a moderate to severe 
sensorineural hearing loss in the right ear and a moderate to 
severe high frequency sensorineural hearing loss in the left 
ear.  The veteran's hearing acuity measured as demonstrating 
thresholds of 40 and above at more than one Hertz and speech 
recognition score of 20 in the right ear, clearly exceed the 
minimum standard to be considered evidence of a bilateral 
hearing impairment.  

In addition, the veteran has presented lay evidence of 
exposure to significant noise in service.  He also submitted 
articles from medical texts detailing the affects of exposure 
to noise on the development of hearing loss.  

The medical opinions in the claims folder are inconsistent.  
The veteran's private medical records in July 1994 noted both 
a conductive and nerve related hearing loss.  His private 
physician noted the veteran's hearing loss was consistent 
with his age.  In August 2002, a VA audiologist stated it was 
unlikely the veteran's hearing loss was related to his 
military service as the configuration of his hearing loss and 
his history did not support it.  The VA audiologist did not 
comment on any affects of the noise exposure in service or 
explain what it was about the configuration of his hearing 
loss which would make it unlikely to be related to service.  
The VA opinions of record relied on there being no evidence 
of hearing loss in service or at service separation.  

The veteran submitted opinions from two physician's 
assistants, dated in August 2001 and January 2003, that 
relate the level of noise of a diesel engine (115 decibels) 
over a three and one half year period, to damage to the 
veteran's hearing, bilaterally.  

In adjudicating the claim, the Board considered that the 
dates of the veteran's service, from 1948 to 1953, were prior 
to the routine provision of hearing conservation measures by 
the military.  There is no record demonstrating the veteran 
was issued ear plugs as is now customary.  

The Board has concluded the evidence as to the etiology of 
the veteran's current bilateral hearing loss is in equipoise.  
Resolving all doubt in the veteran's favor, the Board has 
concluded that service connection for bilateral hearing loss 
is warranted.  38 C.F.R. § 3.102 (2005).  

The claims folder includes X-rays documenting the veteran 
currently has disorders of the low back, right hip, and right 
knee.  The veteran's private chiropractor, physician's 
assistants, and the VA physicians all agree that his current 
disorders are consistent with the type of disorders which 
could develop after multiple jumps from one deck to another 
without using the ladders, and from the deck to the ladders 
aboard a submarine.  The private physician's assistants in 
July 2001 and January 2003 letters asserted the effects of 
jumping with scoliosis of the spine, which resulted in leg 
shortening, over time would result in damage to the low back, 
right knee, and right hip.  In July 2003, the VA physician 
considered the veteran's statements as the many occasions in 
service which required him to jump down from the deck and 
rapidly descend ladders.  He stated it was as likely as not 
the veteran's disabilities of the right knee, low back and 
right hip were caused by his multiple in-service jumps.  
Therefore, the lay evidence of the veteran's activities in 
service, the current diagnosis of disorders of the right 
knee, low back and right hip, which competent medical 
examiners related to his actions in service, provide a basis 
for granting service connection.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a right knee disorder is granted. 

Service connection for a low back disorder is granted.  

Service connection for a right hip disorder is granted.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


